Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.  With respect to the pending claims, applicant argues that Midkiff in view of Nix fails to teach the amended feature of a “second set of keys provisioned by the computer associated with the owner of the mobile device”.  Examiner respectfully traverses this argument.
Examiner first notes paragraphs 58 and 59 of Midkiff, which establishes that the enterprise (~owner of the mobile device) can own the user terminals (~mobile device) and be associated with MNOs (~computer associated with the owner of the mobile device) having specific credentials (~second credentials).  Nix is cited for effectively teachings that such credentials can comprise keys for establishing secure communications (see Nix, paragraph 128).
It is the examiner’s that the combination of Midkiff and Nix render the currently amended features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0006466 (Midkiff), in view of US 2017/0237561 (Nix).
As per claim 1, MIDKIFF discloses a system comprising: 
a mobile device (a system 700 comprising an end user terminal (mobile device) such as an automobile 214; paragraphs [0032) & [0057]); 
a Subscriber Identity Module "SIM" associated with mobile device (a UICC (Subscriber Identity Module "SIM") that is a subscriber identity module embedded in the end user terminal; paragraphs [0029), [0032), & [0057]); 
a Mobile Network Operator "MNO" computer (a default MNO; paragraph [00571]); 
a computer associated with an owner of the mobile device (a selected MNO (computer) associated with an enterprise (owner) in a commercial setting that owns the end user terminal; paragraphs [0016], [0058]-[0059] & [0061]);
first credentials stored in the SIM for securely communicating with the MNO computer (default credentials (first credentials) stored in the UICC to facilitate a secure communication session with the default MNO; paragraphs[0057]-[0058], claims 1 & 9 of MIDKIFF); and 
second credentials for securely communicating with the computer associated with the owner of the mobile device, to exchange application information, the second credentials provisioned by the computer associated with the owner of the mobile device (first credential information (second credentials) for facilitating communication  with the selected MNO for exchanging software application information; paragraphs [0034]-[0035], claim 1 of MIDKIFF);
wherein the SIM is configured to: 
securely send a request to the MNO computer for updated information related to the second credentials using the first credentials (the UICC is configured to send a selection (request) of the selected MNO in the secure communication session to update a registry with the first credential information using the default credentials; paragraph [0059], claim 1 of MIDKIFF); and 
responsively receive the updated information related to the second credentials from the MNO computer (after sending the selection, the first credential information is received from the default MNO; paragraph [0059], claim 1 of MIDKIFF); the updated information being provisioned by the computer associated with the owner of the mobile since the first credential information that is updated in the registry is for communicating with the selected MNO, the first credential information is originally provisioned by the selected MNO to service equipment responsible for maintaining and distributing MNO credentials; paragraphs [0057]-[0059]); and 
wherein the mobile device is configured to utilize the updated information related to the second credentials to establish data communication between an application running on the mobile device and the computer associated with the owner of the mobile device (the end user terminal is configured to use the first credential information to activate a subscription service (establish data communication) between a software application of the end user terminal and the selected MNO; paragraphs [0034)-(0035], [0056], & [0059), claim 1 of MIDKIFF).
However, MIDKIFF fails to disclose wherein the first credentials are a first set of keys; and wherein the second credentials are a second set of keys. 
NIX discloses wherein the first  credentials are a first set of keys; and wherein the second credentials are a second set of keys (a module 101 uses a first set of keys are to communicate with a first server 105 and a second pair of keys to communicate with a second server 105; paragraph [0128]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first credentials and the second credentials of MIDKIFF to include wherein the first credentials are a first set of keys; and wherein the second credentials are a second set of keys, as  taught by NIX, in order to provide the advantages of reducing a key length and an amount of energy consumed by the mobile device  while providing a high level of security by using multiple pairs of public/private keys see (see NIX; paragraph [0231]).
As per claim 2, MIDKIFF further discloses wherein the owner of the mobile device is an enterprise (the enterprise; paragraph [0058]).
As per claim 5, MIDKIFF further discloses wherein the SIM comprises a Universal Integrated Circuit Card "UICC" (the UICC; paragraph [0057]).
As per claim 6, MIDKIF further discloses wherein the UICC is embedded in circuitry of the mobile device (the UICC is embedded in the end user terminal; paragraphs [0032], [0057], & [0061]).
As per claim 7, MIDKIFF further discloses wherein the SIM comprises a Universal SIM (since the UICC is a universal integrated circuit card and is a SIM, the UICC is a Universal SIM; paragraph [0029], claim 10 of MIDKIFF).
As per claim 8, MIDKIFF further discloses wherein the SIM is further configured to determine when the updated information relating to the second set of keys is required (since the UICC requests the first credentials, the UICC determines when the first credential information is required; paragraphs [0058)-(0059]). 
However, MIDKIFF fails to disclose wherein the second credentials are the second set of keys. 
NIX discloses wherein the second credentials are the second set of keys (the second pair of keys; paragraph [0128]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second credentials of MIDKIFF to be the second set of keys, as taught by NIX, in order to provide the advantages of reducing a key length and an amount of energy consumed by the mobile device while providing a high level of security by using multiple pairs of public/private keys see (see Nix; paragraph [0231]).
As per claim 9, MIDKIFF further teaches comprising an external entity that determines when the updated information relating to the second credentials is required (since service equipment is external to the UICC and is responsible for distributing the first credential information, the service equipment determines when the first credential information is required; paragraphs [0058]-[0059]). 
However, MIDKIFF fails to disclose wherein the second credentials are the second set of keys. NIX discloses wherein the second credentials are the second set of keys (the second pair of keys; paragraph [0128]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second credentials of MIDKIFF to be the second set of keys, as taught by NIX, in order to provide the advantages of reducing a key length and an amount of energy consumed by the mobile device while providing a high level of security by using multiple pairs of public/private keys see (see NIX; paragraph [0231]).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0006466 (Midkiff), in view of US 2017/0237561 (Nix) as applied to claim 1 above, and in further view of US 2016/0080944 (Colegate et al.).
As per claim 3, MIDKIFF fails to disclose wherein the SIM is further configured to send an identification number for the SIM and an identification number for the mobile device to the MNO computer. 
Colegate discloses wherein the SIM is further configured to send an identification number for the SIM and an identification number for the mobile device to the MNO computer (a SIM card 260 sends an IMSI 145 (identification number for the sim) and an IMEI 135 (identification number for the mobile device) to an MNO 250; paragraphs [0021)-[0022], & [0027), claim 1 of Colegate). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SIM of MIDKIFF to include wherein the SIM is further configured to send an identification number for the SIM and an identification number for the mobile device to the MNO computer, as taught by Colegate, in order to provide the advantages of authenticating both the SIM and the mobile device for increased security (see Colegate; paragraphs [0051]-[0052]).
As per claim 4, MIDKIFF further discloses the computer associated with the owner of the mobile device (the selected MNO; paragraphs [0058)-(0059]). 
However, MIDKIFF fails to disclose wherein the MNO computer is configured to record the identification number for the SIM and the identification number for the mobile device with the computer, to associate the SIM with the mobile device. 
Colegate discloses wherein the MNO computer is configured to record the identification number for the SIM and the identification number for the mobile device with the computer, to associate the SIM with the mobile device (the MNO 250 captures the IMSI 145 and the IMEI 135 and exchanges the IMSI 145 and the IMEI 135 with a registry host 220 (computer) which links the IMSI 145 with the IMEI 135 to associate the SIM card 260 with a mobile device; paragraphs [0034],[0048), & [00501). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the MNO computer of MIDKIFF to include wherein the MNO computer is configured to record the identification number for the SIM and the identification number for the mobile device with the computer, to associate the SIM with the mobile device, as taught by Colegate, in order to provide the advantages of authenticating both the SIM and the mobile device for increased security (see Colegate; paragraphs [0051]-[0052]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641